Title: Enclosure: Joseph Leacock’s Thoughts on the Algerines, 20 December 1793
From: Leacock, Joseph
To: Jefferson, Thomas


EnclosureJoseph Leacock’s Thoughts on the Algerines
Reflection—’tis but little more than a Century ere a human-creature inhabited the Country now possessed by the war like Algerines—[a?] perfect sandy desert, where, a few out Law’d banditti-Turks sat down to exist on what they might procure from the sea, by plunder. It was not long, ere they saw the advantage of an intercourse with the British Garrison of Gibralter on the opposite coast, and, having discover’d the interiour part of the Country fertile, created a hope of their becoming useful in supplying the English on their barren-rock with vegitables and fresh provisions, of which they were Entirely destitute, and, thro great industry, in a little time raised a supply, with which, they ventured to approach that Garrison in their boats, and, calling out to the sentinel in broken English “you wantee de fowl, de sheep, de green a.” Ay Ay, roared out the sentinel, ‘tis the very thing we require, for we poor soldiers are all dying with the scurvy, pass on, pass on, and welcome.
A hearty reception being given them by the Commander in Chief, a generous price paid for the supplys, and a cordial invitation to return as often as they pleased, soon Created a mutual intercourse, and this was the origin of that accursed connection between Britain and the Algerines! and, ’twas not long, ere Britain discover’d the benefit they might derive by Encouraging those Robbers and Employing them as their bull-dogs. For this purpose Engineers were sent to Examine the Coast for a place to fortify, and having reported the bay of
 Algiers might be made impregnable, immediate orders were given to set about the work, and, this being Effected by the generous Britains, a mutual compact was Entered into, to aid and assist each other, and, in so Jesuitical a manner, as not to be developed. A wheel within a wheel, misterious and incomprehensible. ’Tis in the power of Britain when Ever they please, to set their Towzers on, to worry whom they please! and not satisfyd with setting the Algerines on us by water, but the savages by Land to murderd our back inhabitants!
Rouze from your Lethargy ye brave Americans, and put a stop to the Cursed combination of Despots. The bull-dogs of Algiers are let loose upon you. Let it not be said you are to be Cowed by such villians or their mean spirited abettors. Your prowess was once successfully display’d against a powerful-Nation, therefore, fear not to face a few Pyratical-slaves. Ah, but ’tis said, every enemy carried into Algiers is made a slave of! Well, be it so, you know your fate, therefore, never submit, but stick to the Rascals as long as your ship can swim, a man left alive, or a shot in the Locker. I know your spirit and address in the art of war is far superiour to theirs, and that victory and glory will be your reward. Let but a douzen stout ships well mannd, sail in concert to meet those marauders and they’l quickly take refuge in Algiers, where you may penn them up as long as you please to lay before that hornets-nest. Exert yourselves instantly, and let the world see what Americans are capable of doing when oppressed! NB. An Englishman (who is fearful his only son is now a slave in Algiers) was heard to say “by the God that made me, could I get at Mr. Pit, I wou’d, without hesitation, blow the murderers brains out, be the consequence what it might!”
